United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2608
                        ___________________________

 International Association of Sheet Metal, Air, Rail, and Transportation Workers;
              Smart- TD General Committee of Adjustment GO-433

                       lllllllllllllllllllllPlaintiffs - Appellants

                                           v.

                        Iowa Northern Railway Company

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                           Submitted: January 12, 2022
                              Filed: June 24, 2022
                                 ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

LOKEN, Circuit Judge.

       Iowa Northern Railway Company (“Iowa Northern”) and the International
Association of Sheet Metal, Air, Rail and Transportation Workers (the “Union”) are
parties to a Collective Bargaining Agreement (“CBA”) that is subject to the Railway
Labor Act (“RLA”), 45 U.S.C. § 151 et seq. In August 2019, Iowa Northern offered
to raise pay for its unionized Train and Engine employees to $300 per day because
Iowa Northern was having trouble attracting and retaining these employees at the
$271 daily rate the CBA then provided. The Union1 tentatively agreed and submitted
this proposal to its members, but they voted it down in October.

       On April 1, 2020, the 2015 CBA’s moratorium on proposing changes expired,
and the Union served a “Section 6 notice” on Iowa Northern. Under the RLA, “major
disputes” are those in which a party seeks to create or amend contractual rights. See
Consol. Rail Corp. v. Ry. Labor Executives’ Ass’n, 491 U.S. 299, 302 (1989). A
party seeking to negotiate CBA amendments commences a major dispute by serving
a Section 6 notice. See 45 U.S.C. § 156. “The effect of § 6 is to prolong agreements
subject to its provisions regardless of what they say as to termination.” Manning v.
Am. Airlines, Inc., 329 F.2d 32, 34 (2d Cir.), cert. denied, 379 U.S. 817 (1964).

      On May 4, 2021, Iowa Northern served a Section 6 notice on the Union,
proposing changes to the CBA, including amending the CBA’s rates-of-pay
provision. When the Union failed to respond within the time periods prescribed in
Section 6,2 Iowa Northern gave notice it would resort to self-help. It increased the



      1
      In this opinion, “Union” includes SMART-TD General Committee of
Adjustment GO-433, which negotiates CBA terms and handles claims and grievances.
      2
          Section 6 provides:

             Carriers and representatives of the employees shall give at least
      thirty days’ written notice of an intended change in agreements affecting
      rates of pay, rules, or working conditions, and the time and place for the
      beginning of conference between the representatives of the parties
      interested in such changes shall be agreed upon within ten days after the
      receipt of said notice, and said time shall be within the thirty days
      provided in the notice.



                                         -2-
daily pay rate to $300 and ceased deducting union dues from member pay checks
effective June 16.

       The Union filed this action on June 30, contending that Iowa Northern violated
the RLA by unlawfully resorting to self-help. It promptly moved for a preliminary
injunction ordering Iowa Northern “to return to the status quo that existed prior to
June 14, 2021, including the negotiated rate of pay and deduction of dues.” The
district court3 denied preliminary injunctive relief, concluding the Union did not meet
its burden of establishing likelihood of success on the merits. Int’l Ass’n of Sheet
Metal, Air, Rail & Transp. Workers - Transp. Div. v. Iowa N. Ry. Co., No. C21-2038-
LTS, 2021 WL 3038874, at *5 (N.D. Iowa July 19, 2021) (the “Order”). The Union
appeals the interlocutory Order. See 28 U.S.C. § 1292(a)(1). “Denial of injunctive
relief will not be reversed on review unless the trial court clearly erred in its
characterization of the facts, made a mistake of law, or abused its discretion in
considering the equities.” Sheet Metal Workers’ Int’l Ass’n v. Burlington N. R.R.,
893 F.2d 199, 201 (8th Cir. 1990) (quotations omitted). Applying this deferential
standard of review, we affirm.

                        I. The Governing Legal Landscape

      Reflecting the importance of transportation to the nation’s economic prosperity
and security, the RLA imposes a judicially enforceable legal obligation on railroads
and employee unions to bargain in good faith. 45 U.S.C. § 152, First; Chicago &
N.W. Ry. v. United Transp. Union, 402 U.S. 570, 576-79 (1971). For major disputes,
Sections 5 to 10 of the RLA, 45 U.S.C. §§ 155-60, require the parties to undertake an
“almost interminable process”:




      3
       The Honorable Leonard T. Strand, Chief Judge of the United States District
Court for the Northern District of Iowa.

                                         -3-
      If direct negotiation fails . . . either party may invoke the services of the
      National Mediation Board (NMB). If mediation fails, the NMB must
      attempt to persuade the parties to submit the controversy to arbitration,
      which is binding only if both parties consent. If the parties fail to
      submit to arbitration, the President may create an Emergency Board to
      help resolve the dispute. During this entire process, neither party may
      unilaterally alter the status quo.

Sheet Metal Workers’, 893 F.2d at 202 (cleaned up). The status quo provision at
issue in this case is Section 2, Seventh, which provides that no carrier “shall change
the rates of pay, rules, or working conditions of its employees” except as prescribed
in a CBA or in Section 6. 45 U.S.C. § 152, Seventh. “Implicit in the statutory
scheme, however, is the ultimate right of the disputants to resort to self-help -- the
inevitable alternative in a statutory scheme which deliberately denies the final power
to compel arbitration.” Brotherhood of R.R. Trainmen v. Jacksonville Terminal Co.,
394 U.S. 369, 379 (1969) (quotation omitted); see Elgin, J. & E. Ry. v. Burley, 325
U.S. 711, 724-25 (1945).

        In this appeal, the Union seeks a preliminary injunction compelling Iowa
Northern to reverse an action it took during the parties’ labor dispute. The requested
relief implicates another fundamental federal labor law statute, the Norris-LaGuardia
Act, which broadly provides that “No court of the United States . . . shall have
jurisdiction to issue any . . . temporary or permanent injunction in a case involving
or growing out of a labor dispute, except in a strict conformity with the provisions of
this chapter . . . .” 29 U.S.C. § 101. Section 104 of the Norris-LaGuardia Act
enumerates specific acts that may not be enjoined.

      In a series of decisions, the Supreme Court addressed the seeming
inconsistency between judicially enforcing the RLA’s mandatory major dispute
procedures and adhering to the Norris-LaGuardia Act’s anti-injunction mandate. The
Court concluded that a district court “has jurisdiction and power to issue necessary

                                          -4-
injunctive orders to enforce compliance with the requirements of the RLA
notwithstanding the provisions of the Norris-LaGuardia Act.” Pittsburgh & Lake Erie
R.R. v. Ry. Labor Executives’ Ass’n, 491 U.S. 490, 513 (1989) (quotations omitted).
“The specific provisions of the Railway Labor Act take precedence over the more
general provisions of the Norris-LaGuardia Act.” Id. (quotation omitted).

       Maintaining the status quo during major disputes is “central to [the RLA’s]
design.” Detroit & Toledo Shore Line R.R. v. Transp. Union, 396 U.S. 142, 150
(1969). Thus, a district court’s equitable jurisdiction includes the power to enjoin a
failure to maintain the status quo before these mandatory dispute resolution
procedures have been completed. Id. at 150-54. “However, the policy of the [Norris-
LaGuardia] Act suggests that the courts should hesitate to fix upon the injunctive
remedy for breaches of duty owing under the labor laws unless that remedy alone can
effectively guard the plaintiff’s right.” Int’l Ass’n of Machinists v. Street, 367 U.S.
740, 773 (1961).

       Section 8 of the Norris-LaGuardia Act contains an additional prohibition that
is relevant to this appeal:

             No . . . injunctive relief shall be granted to any complainant who
      has failed to comply with any obligation imposed by law which is
      involved in the labor dispute in question, or who has failed to make
      every reasonable effort to settle such dispute either by negotiation or
      with the aid of any available governmental machinery of mediation or
      voluntary arbitration.

29 U.S.C. § 108 (emphasis added).4 This provision has a companion in Section 2,
First of the RLA, which requires that carriers and employees “exert every reasonable

      4
       In the Norris-LaGuardia Act’s legislative history, § 8 is characterized as “the
‘clean hands’ provision.” Brotherhood of R.R. Trainmen, Enter. Lodge, No. 27 v.
Toledo, Peoria & W. R.R., 321 U.S. 50, 60 (1944).

                                         -5-
effort to make and maintain agreements . . . and to settle all disputes . . . to avoid any
interruption of commerce or to the operation of any carrier.” In holding that the
Norris-LaGuardia Act did not bar a court of equity from compelling compliance with
a railroad’s Section 2 duty to bargain, the Supreme Court observed that “whether
action taken or omitted is in good faith or reasonable, are everyday subjects of inquiry
by courts in framing or enforcing their decrees.” Virginian Ry. Co. v. Sys. Fed’n No.
40, 300 U.S. 515, 550 (1937). Three decades later, in Chicago & N.W. Ry., the Court
noted the language of Section 8 -- “failed to make every reasonable effort” -- and
stated it had “no reason to believe that the district courts are less capable of making
the [equitable] inquiry in the one situation than in the other.” 402 U.S. at 579.

        Though we have not addressed the issue, given this Supreme Court guidance
it is not surprising that “[t]he vast majority of courts to consider this question have
applied Section 8 to disputes that the RLA governs.” Aircraft Serv. Int’l, Inc. v. Int’l
Brotherhood of Teamsters, 779 F.3d 1069, 1074 & n.2 (9th Cir. 2015) (en banc). The
Ninth Circuit treats Section 8 as an independent issue in cases where the RLA
“trumps” Section 4, holding “that a party must comply with Section 8 of the [Norris-
LaGuardia Act] before seeking an injunction under the RLA.” Id. at 1075, 1079. We
agree. Therefore, a party seeking a preliminary injunction to enforce the RLA’s duty
to maintain the status quo during a major dispute must satisfy Section 8’s “every
reasonable effort to settle” requirement to establish jurisdiction under the Norris-
LaGuardia Act, and then must establish that our customary Dataphase standards5
warrant a preliminary injunction. See Great Lakes Aviation, Ltd. v. Int’l Ass’n of
Machinists, Civ. No. 07-4314, 2007 WL 3244077, at *4-6 (D. Minn. Nov. 1, 2007)
(denying a preliminary injunction to maintain the Section 6 status quo, applying “the
Dataphase and Norris-LaGuardia Act factors”).




         5
             Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en
banc).

                                              -6-
                     II. Factual and Procedural Background

       The Union filed its Section 6 notice on April 1, 2020, but the parties did not
meet for an initial Section 6 conference until January 15, 2021. The Union’s
representative was Arden Crawford, the General Chairperson of GCA GO-433. He
stated that instead of starting negotiations from scratch, the Union wished to revisit
the agreement that Union members voted down in October 2019.

      The parties met again on March 24-25, 2021. According to Declarations
regarding these meetings submitted by Crawford and by William Magee, Iowa
Northern’s General Manager, Crawford advised Iowa Northern that its 2019 offer
“may be acceptable . . . if a few modifications were made” and “went through some
of [the Union’s] proposed modifications.” After the Iowa Northern negotiators
conferred, Magee responded that “several [of the Union’s additional items] would be
unacceptable” to Iowa Northern. Crawford declared that Iowa Northern said the
Union needed to “start from scratch.” Magee declared:

      After a long silence, five plus minutes, Mr. Crawford made the comment
      that there was nothing further to talk about and the Union
      representatives prepared to leave. Mr. Hicks [Iowa Northern’s labor
      consultant] asked Mr. Crawford if he wanted to schedule a follow up
      conference and he said “no.”

Crawford declared, “There was no discussion between the parties about terminating
the [Section 6] conferences, nor was it my or the Union’s intent to terminate
conferences at the time.”

      On May 3, 2021, Iowa Northern emailed the Union, suggesting the parties
continue negotiating the Union’s Section 6 notice on June 3 and addressing other
matters. The Union’s response addressed only the other matters. Iowa Northern then
served its Section 6 notice on May 4, proposing changes to the CBA including as an

                                         -7-
amended rates-of-pay provision, “Daily rates of pay and any increases will be at the
carrier’s discretion.” Receiving no response to its Section 6 notice, Iowa Northern
advised the Union on June 5 that it was implementing its proposed changes “affecting
the rates of pay, rules, and working conditions.” On June 16, 2021, Iowa Northern
increased the daily rate of pay to $300. The Union submitted a mediation request to
the NMB on June 17, more than 10 days after Iowa Northern advised it would resort
to self-help. Mediation between the parties commenced and is ongoing.

                                    III. Analysis

       In denying the Union’s motion for a preliminary injunction, the district court
explained that the Union’s “likelihood of succeeding on the merits depends primarily
on (1) whether negotiation conferences on [the Union’s] Section 6 notice were
terminated and, even if they were not, (2) whether [the Union’s] failure to timely
respond to Iowa Northern’s Section 6 notice allowed Iowa Northern to resort to self-
help.” Order at *4. The district court concluded that disputed facts precluded it from
determining whether the Union terminated negotiations on its Section 6 notice. If the
Union did not terminate negotiations on its Section 6 notice, its likelihood of success
on the merits turned on whether its failure to timely respond to Iowa Northern’s
Section 6 notice allowed the railroad to engage in self-help. Finding no case law
guidance on that issue, the court concluded the Union failed “to establish with any
clarity that Iowa Northern was not entitled to engage in self-help” and denied the
extraordinary relief of a preliminary injunction. Id. at *5.

      On appeal, citing no cases directly supporting its position, the Union argues (1)
Iowa Northern’s purported Section 6 notice was merely a counterproposal to the
Union’s still-ongoing April 2020 notice and therefore did not require a Section 6
response; (2) the district court erred in concluding that Section 6 required the Union
to agree to meet within ten days of Iowa Northern’s Section 6 notice, and that the
Union’s failure to respond allowed Iowa Northern to engage in self-help; and (3) the


                                         -8-
court clearly erred in finding a factual dispute whether the Union terminated
conferences on its Section 6 notice, which was a prerequisite to lawful self-help.

       (1) The Validity of Iowa Northern’s Section 6 Notice. The Union argues Iowa
Northern’s purported Section 6 notice was merely a counterproposal to the Union’s
still-ongoing April 2020 notice and therefore did not require a Section 6 response.
The district court rejected this contention:

            The plain language of the RLA does not support this argument.
      Nothing in [45 U.S.C.] § 156 limits the number of Section 6 notices that
      may be filed by either party. . . . Indeed, whenever a notice of intended
      changes is given, § 156 requires the parties to agree on a time and place
      to meet within 10 days. 45 U.S.C. § 156. While the RLA demands that
      both parties exert every reasonable effort to meet this requirement, [the
      Union] -- as the recipient[] of [the Railroad’s] notice -- had a duty to
      respond to the notice in some way.

Order at *4. We agree.

       Other courts have addressed competing or overlapping Section 6 notices
without questioning their validity. In Wheeling & Lake Erie Railway v. Brotherhood
of Locomotive Engineers and Trainmen, for example, the Union served a Section 6
notice in January; the railroad served its own Section 6 notice in March and then
implemented the changes it sought. Without criticizing the multiple Section 6
notices, the Sixth Circuit held that the railroad was obligated to maintain the status
quo “until the parties concluded the RLA’s major dispute process.” 789 F.3d 681,
686, 697 (6th Cir. 2015) (emphasis added). The duty under Section 2, First of the
RLA and Section 8 of the Norris-LaGuardia Act to make “every reasonable effort”
to settle disputes supports interpreting Section 6 as permitting both parties to serve
Section 6 notices proposing different changes. The Union cites no contrary authority.




                                         -9-
       Section 156 applies to any “written notice of an intended change in agreements
affecting rates of pay, rules, or working conditions,” which would include a notice
that is a counterproposal. Reduced to parading horribles, the Union argues that
multiple ongoing Section 6 notices will lead to “absurd” results because repeated
notices would require the parties to agree upon a time and place to meet within ten
days after every notice. But the RLA’s judicially enforceable duty to bargain in good
faith, 45 U.S.C. § 152, First, and the fact that these Section 6 requirements “are not
inflexible deadlines incapable of modification, by express agreement,” Railway Labor
Executives Association v. Boston & Maine Corp., 664 F. Supp. 605, 611 (D. Me.
1987), refute this dire prediction. Here, for example, the parties agreed to waive the
30-day period in which to conduct their initial conference and did not initially confer
for more than nine months after the Union served its Section 6 notice.

       The RLA’s major dispute procedures are designed “to provide for the prompt
and orderly settlement of all disputes.” 45 U.S.C. § 151a. Bargaining cannot occur
if one party fails to engage with the other. Therefore, the district court did not err in
concluding the Union’s failure to respond to Iowa Northern’s Section 6 notice
significantly reduced its showing of a likelihood of success on the merits.

       (2) The Ten Day Issue. The Union’s position on this issue distorts the statute
and ignores the facts of this case. Section 6 provides that “the time and place for the
beginning of conference . . . shall be agreed upon within ten days after the receipt of
[the Section 6] notice, and said time shall be within the thirty days provided in the
notice.” The district court ruled: “While the RLA demands that both parties exert
every reasonable effort to meet this requirement, [the Union] -- as the recipients of
Iowa Northern’s notice -- had a duty to respond to the notice in some way.” Order at
*4, citing Ry. Labor Executives’ Ass’n, 664 F. Supp. at 611. The Union’s failure to
respond to Iowa Northern’s Section 6 notice was certainly relevant to whether it
satisfied its duty under Section 8 of the Norris-LaGuardia Act to make “every
reasonable effort to settle” the dispute, a prerequisite to seeking injunctive relief.


                                          -10-
       When the Union did not respond, Iowa Northern did not resort to self-help ten
days after its Section 6 notice. It waited until the thirty day mandate in Section 6
expired, then gave the Union ten days notice it would resort to self-help unless the
Union requested the services of the NMB, and resorted to self-help when the Union
failed to timely request NMB services. Thus, Iowa Northern satisfied its statutory
obligation to give the Union “at least thirty days’ written notice of an intended change
in agreements affecting rates of pay, rules, or working conditions,” and ten days
notice after terminating conferences on its Section 6 notice, before implementing its
proposed changes when the Union did not timely request NMB’s services. See 45
U.S.C. §§ 152, Seventh; 156. Again, the Union cites no contrary authority.

       Alternatively, the Union argues it timely invoked the NMB’s mediation
services “on June 15, 2021, as corrected on June 17, 2021.” But the Union’s June
15 letter was addressed to Iowa Northern and only suggests the Union intended to
invoke the services of the NMB. This letter did not comply with the NMB’s
regulations, which specify that a request must be made on a specific form, in
duplicate, and signed by the “highest officer of the carrier” or by the “chief executive
of the labor organization.” 29 C.F.R. § 1203.1. Mere expression of intent to mediate
is insufficient to invoke mediation under 45 U.S.C. § 156. Bd. of Ry., Airline & S.S.
Clerks, Freight Handlers, Exp. & Station Emps. v. Phila., Bethlehem & N.E.R.R., 633
F. Supp. 371, 373 (E.D. Pa. 1986). In effect, the Union argues that untimely
invocation of the NMB’s services can satisfy Section 6. This would “frustrate the
obvious purpose of the limited status quo provisions of Sections 5 and 6, the
preservation of the ultimate right of the parties . . . to resort to economic self-help.”
Iberia Air Lines of Spain v. Nat’l Med. Bd., 472 F. Supp. 104, 107-09 (S.D.N.Y.
1979), aff’d, 636 F.2d 1201 (2d Cir. 1980), and aff’d sub nom., United States v. Iberia
Air Lines of Spain, 636 F.2d 1205 (2d Cir. 1980).

      (3) Whether the Union’s Section 6 Notice Was Terminated. The Union argues
the district court erred in finding a factual dispute regarding whether the Union


                                          -11-
terminated conferences on its April 2020 Section 6 notice because there is “nothing
in the record that supports a finding that the Union clearly and unequivocally
communicated that it was terminating conferences in March 2021, or at any time.”
We reject this contention.

       First, the parties and the district court wrongly assumed that Section 6
conferences may only be terminated by a “clear and unequivocal” declaration to that
effect. This is not Eighth Circuit law. The term “clear and unequivocal” originates
in a district court opinion that cited no supporting authority. United Transp. Union
v. Del. & Hudson Ry., 977 F. Supp. 570, 575 (N.D.N.Y. 1997). It was cited but not
adopted by the District of Minnesota in Great Lakes Aviation, 2007 WL 3244077, at
*5. And it was cited without analysis in a non-controlling bankruptcy court opinion
in which the court held only that “the mere passage of . . . time did not terminate the
informal process of Section 6 negotiations.” In re Mesaba Aviation, Inc., 350 B.R.
112, 131 (Bankr. D. Minn. 2006), appeals dism’d, Nos. CIV.06-4320, 06-4499
(MJD), 2007 WL 978086 (D. Minn. Mar. 28, 2007). We agree with the holding in
Mesaba Aviation but we reject the Union’s contention that Section 6 conferences may
only be terminated by a single, clear and unequivocal declaration. Rather, the merits
of this issue -- whether the Union’s Section 6 notice was terminated before Iowa
Northern resorted to self-help -- requires analysis of all attempts to negotiate the
Union’s notice.

       The district court found a material fact dispute concerning what occurred at the
end of the March 2021 meetings that precluded the Union’s claim of likelihood of
success on the merits of this claim. We agree. In addition, the Union’s claim turns
not just on what the union representatives said or did not say at those meetings. Not
only did the Union representatives walk out of those meetings, they did not schedule
another conference thereafter, did not respond to Iowa Northern’s request for a
conference on May 3, and did not respond to Iowa Northern’s May 4 Section 6 notice.



                                         -12-
The district court did not err in concluding that the material factual dispute weighs
against granting a preliminary injunction based on this claim.

       (4) The Norris-LaGuardia Act Factor. On appeal, as in the district court, the
Union totally fails to address whether it failed to comply with the duty imposed by
Section 8 of the Norris-LaGuardia Act and therefore the district court lacked
jurisdiction to issue the status quo injunctive relief being sought.6 A review of the
relevant facts reveals this is a significant issue.

       Iowa Northern promptly responded to the Union’s April 2020 Section 6 notice.
An initial conference was not held until January 2021 because of changes in the
Union’s General Chairperson and the Union’s refusal to attend in-person conferences,
delays that did not prompt Iowa Northern to request NMB mediation services. At the
second conference in March, the Union representatives walked out, leaving Iowa
Northern the impression there would be no further conferences, an impression
reinforced when the Union did not respond to Iowa Northern’s May 3 email
proposing continued negotiations in early June. As the Union obviously knew, this
persistent refusal to negotiate frustrated Iowa Northern’s need to increase its
uncompetitive rates of pay. Thus, Iowa Northern had good reason to issue its own
Section 6 notice on May 4, 2021, putting the rate-of-pay issue squarely in play.

        On June 5, 2021, the Union having not responded to Iowa Northern’s Section
6 notice within ten days and the thirty-day time period prescribed in Section 6 for the
initial conference having expired, Iowa Northern advised that it would resort to self-
help by implementing the changes it had noticed. On June 16, Iowa Northern raised
the daily rate of pay to $300. Rather than meet its Section 8 obligation to “make
every reasonable effort to settle [the pay rate] dispute” by requesting NMB mediation

      6
       Section 8 of the Norris-LaGuardia Act does not implicate the district court’s
original jurisdiction over this case. Avco Corp. v. Aero Lodge No. 735, Int’l Ass’n
of Machinists & Aerospace Workers, 390 U.S. 557, 560-61 (1968).

                                         -13-
services within ten days, the Union delayed requesting NMB services until June 17.
This prolonged foot-dragging and refusal to respond on an issue of vital importance
to Iowa Northern (and to the Union’s members) raise substantial doubt that the
Union’s status quo claim will survive Section 8 of the Norris-LaGuardia Act review.

       For all these reasons, we conclude the district court did not err or abuse its
discretion in denying the Union’s motion for a preliminary injunction. “A district
court has broad discretion in ruling on requests for preliminary injunctions; we will
reverse only for clearly erroneous factual determinations, an error of law, or an abuse
of that discretion.” Kroupa v. Nielsen, 731 F.3d 813, 818 (8th Cir. 2013) (quotations
omitted).

                                    IV. Conclusion

         The irony in this case is that the Union seeks a status quo injunction that will
deprive its members of a pay raise until the completion of bargaining negotiations the
Union has purposely prolonged. The dispute is now in mediation before the NMB.
It will hopefully be resolved with dispatch. In the meantime, Iowa Northern gets to
implement a competitively needed pay raise which puts additional well-earned dollars
in the pockets of its Train and Engine employees. As the Fifth Circuit recently stated
in applying RLA and Norris-LaGuardia Act standards and vacating a purported status
quo injunction, “the Supreme Court has admonished that a court should avoid ‘free-
wheeling judicial interference in labor relations,’ and should issue an injunction only
where it is ‘the only practical, effective means of enforcing the command of § 2 First.’
. . . Issuing an injunction . . . is not the only way [to force a party to bargain].” BNSF
Ry. v. Int’l Ass’n of Sheet Metal, Air, Rail & Transp. Workers - Transp. Div., 973
F.3d 326, 340 (5th Cir. 2020); cf. Enterprise Lodge, No. 27, 321 U.S. at 63-65. We
conclude the district court’s decision to exercise equitable restraint was appropriate
in this case.



                                          -14-
The district court’s Order dated July 19, 2021 is affirmed.
                 ______________________________




                                 -15-